White, J.
(concurring). My'vote for reversal is based solely upon the second of the foregoing reasons, the erroneous admission of the 1903 map and deeds. I dissent from the view of the majority opinion upon the first reason, viz., the construction' of the description in the ancient deed. I am unable to agree that the court should say as a matter of law that the words “small worm” in the sentence, “Beginning at a stake planted on the east side of the Mill Pond creek, on the north side of a small worm putting out of a small creek,” indicate a body of water not a part of the Mill Pond creek. The word “creek” is an apt and technical name for a body of water of a certain general character, whereas the word “worm” has no such meaning. It manifestly, as here used, refers to a small body of water shaped like a worm and, as I view it, a part of the body of water to which the name “creek” is here given. I take it the language is in effect the same as if it had been “on the east side of the Mill Pond creek on the north side of a horseshoe curve.” Clearly “horseshoe curve” *631used in this sense would refer to a part of the creek, and so, in my judgment, does the word “worm” refer to' a part of the creek. If instead of the word “worm” the word “lake” had been used, thereby indicating dearly by an appropriate name a body of water'distinct from the creek, I should concur in the construction of the majority opinion, because the word “lake” is an apt and technical designation of a body of water different from and of a different character from that properly named a creek. The word “worm,” however, has no such meaning in any dictionary and, it would seem to me, should be considered as indicating descriptively a peculiar form of a certain part of the creek. The adoption of this view, under the facts proved in this case, renders the description in question a sensible one, “closing up” in every particular instead of ending in the middle of a field two hundred and sixty-five feet away from any possible location of the monument mentioned.
I think therefore the trial judge was right in permitting the jury to locate the starting point of this description, as a question of fact, in accordance with this view.
For affirmance — Misture, J. 1.
For reversal — Tiras Chancellor, Outer Justice, Swayze, Teenci-lard, Parker, Bergen, Kalisoh, Bogert, VredenBURGH, CONGDON, WHITE, IpEPPENIIEIMER, JJ. 12.